Citation Nr: 1013715	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
prior to May 26, 2005, for degenerative arthritis and 
thoracolumbar strain with scoliosis, and a rating higher than 
20 percent since.

2.  Entitlement to an initial compensable rating prior to 
August 3, 2005, for bilateral hearing loss with a history of 
cholesteatoma, and a rating higher than 10 percent since.

3.  Entitlement to an initial rating higher than 10 percent 
prior to February 1, 2005, for pansinusitis, and a rating 
higher than 30 percent since.

4.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 
1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In those 
decisions, the RO granted service connection for degenerative 
arthritis and thoracolumbar strain with scoliosis, bilateral 
hearing loss with a history of cholesteatoma, and 
pansinusitis, assigning initial staged ratings for each 
disability retroactively effective from the date of receipt 
of these claims on March 30, 1998.  The Veteran wants higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  He is also trying to establish his 
entitlement to service connection for a cervical spine 
disorder.

In October 2009, as support for these claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
travel Board hearing.

Because it requires further development, the Board is 
remanding the claim for service connection for a cervical 
spine disorder to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  Whereas the Board is going ahead 
and deciding the other claims.


FINDINGS OF FACT

1.  Prior to May 26, 2005, the degenerative joint disease, 
i.e., arthritis in the thoracolumbar segment of the Veteran's 
spine with scoliosis was manifested by flexion between 90 and 
100 degrees, extension between 8 and 30 degrees, 
lateral flexion between 10 and 40 degrees in both directions, 
and rotation of 35 degrees in both directions, none of which 
caused significant pain.  There also was no evidence of any 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

2.  Since May 26, 2005, this mid and low back disability has 
been manifested by flexion between 40 and 80 degrees, 
extension between 20 and 30 degrees, lateral flexion of 30 
degrees in both directions, and rotation of 30 degrees in 
both directions.

3.  At no time has this mid and low back disability involved 
disc disease, i.e., intervertebral disc syndrome (IVDS).

4.  Prior to August 3, 2005, the results of three VA 
audiological evaluations showed the Veteran had level I 
hearing acuity in his left ear and, at worst, level II 
hearing acuity in his right ear.  

5.  A VA audiological evaluation performed on August 3, 2005, 
however, revealed level XI (i.e., deafness) in his right ear 
and level II hearing acuity in his left ear.  

6.  Prior to February 1, 2005, the Veteran's pansinusitis did 
not cause any incapacitating episodes or at least six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  

7.  The Veteran has never undergone surgery on his sinuses 
and, since filing his claim, has never experienced near-
constant sinusitis or chronic osteomyelitis.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the degenerative arthritis and 
thoracolumbar strain with scoliosis prior to May 26, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290 
(effective prior to September 26, 2003); Diagnostic Codes 
5242 (effective September 26, 2003).

2.  The criteria also are not met for a rating higher than 20 
percent for this mid and low back disability since May 26, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5290 (effective prior to September 26, 2003); 
Diagnostic Codes 5242 (effective September 26, 2003).

3.  The criteria are not met for an initial compensable 
rating for bilateral hearing loss with a history of 
cholesteatoma prior to August 3, 2005.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2009).

4.  The criteria also are not met for a rating higher than 10 
percent for bilateral hearing loss with a history of 
cholesteatoma since August 3, 2005.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2009).

5.  The criteria are not met for an initial rating higher 
than 10 percent for pansinusitis prior to February 1, 2005.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.14, 4.97, Diagnostic Code 6510 (2009).

6.  The criteria also are not met for a rating higher than 30 
percent for pansinusitis since February 1, 2005.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6510 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing governing statutes, regulations, 
and cases, the relevant factual background, and an analysis 
of its decision.  

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal, however, arises from the initial ratings 
assigned by the RO after granting service connection for 
degenerative arthritis of the thoracolumbar spine with 
scoliosis, bilateral hearing loss with a history of 
cholesteatoma, and pansinusitis.  And, in these situations, 
the courts have held that where the underlying claim for 
service connection has been granted and there is disagreement 
regarding a downstream issue, such as an initial rating, the 
claim as it arose in its initial context has been 
substantiated and there is no need to provide additional VCAA 
notice concerning the downstream issue.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 
7105(d) require VA to issue a statement of the case (SOC) if 
the disagreement concerning the downstream issue is not 
resolved.  And the RO provided this necessary SOC citing the 
statutes and regulations governing the assignment of 
disability ratings (including, as here, initial disability 
ratings) and discussing the reasons and bases for not 
assigning higher initial ratings, that is, except for as of 
the effective dates indicated when the initial ratings for 
each disability increased. 



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of these claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
pertinent records that he and his representative identified 
as relevant to these claims.  These records include VA and 
private treatment records, as well as records pertaining to 
his award of Social Security Administration (SSA) benefits.  
38 C.F.R. § 3.159(c)(1) and (c)(2).  See also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 
Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In addition, he was afforded several 
VA compensation examinations to determine the nature and 
severity of his 
service-connected mid and low back disability, hearing loss, 
and pansinusitis.  The findings from those examinations are 
sufficient with which to rate these disabilities.  
38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.  Entitlement to Increased Initial Ratings 
for Degenerative Arthritis of the 
Thoracolumbar Spine with Scoliosis

On March 30, 1998, the Veteran filed a claim for service 
connection for a back disability.  Evidence gathered in 
connection with the claim confirmed that he developed 
degenerative arthritis of the thoracolumbar spine while on 
active duty.  Consequently, the RO issued a decision in 
December 2005 in which it granted service connection for 
degenerative arthritis of the thoracolumbar spine with 
scoliosis.  The RO determined that an initial 10 percent 
rating was warranted from the date of claim on March 30, 
1998, and that a higher 20 percent rating was warranted from 
May 26, 2005, the date a VA examination showed a worsening of 
symptoms.  

The Veteran appealed that decision concerning the assignment 
of the 10 percent and 30 percent stated ratings.  Therefore, 
the issue on appeal is entitlement to increased initial 
ratings for degenerative arthritis of the thoracolumbar spine 
with scoliosis, rated 10 percent prior to May 26, 2005, and 
20 percent since.  See Fenderson, 12 Vet. App. at 125-26 
(holding that, when a Veteran timely appeals his initial 
rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Rating Schedule.  Ratings are based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

At the time he filed his claim in March 1998, degenerative 
arthritis, established by X-ray findings, was rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a; Diagnostic Code (DC) 5003.  Limitation of 
motion of the lumbar spine was evaluated under DC 5292, which 
provided a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292.

The words "slight," "moderate," and "severe" are not 
defined in VA's Rating Schedule.  However, the Rating 
Schedule provides some guidance by listing normal ranges of 
motion of the thoracolumbar spine for VA purposes to be 
90 degrees of forward flexion, 30 degrees of backward 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 
(Aug. 27, 2003).  

Since filing his claim, however, the criteria for rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an 


increased rating for the Veteran's thoracolumbar spine 
disability is warranted.  As will be discussed below, 
however, only the second amendment pertains to his particular 
disability.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  

The first amendment pertaining to intervertebral disc 
syndrome (IVDS), effective as of September 23, 2002, does not 
apply to this case because the Veteran's thoracolumbar spine 
disability does not include this condition.  The Board places 
significant probative value on VA examination reports dated 
in July 1998, May 2005, August 2005, and December 2008, none 
of which makes any reference to neurological findings 
consistent with IVDS, such as underlying disc disease 
or associated sciatic neuropathy or radiculopathy involving 
the Veteran's lower extremities (manifested by radiating 
pain, numbness, etc.).  Indeed, the December 2008 VA 
examination report includes a medical opinion that there is 
no evidence of IVDS.  Therefore, the Board need only consider 
the most recent amendment to the rating criteria for the 
spine.

The most recent amendment, effective September 26, 2003, was 
to The General Rating Formula for Diseases and Injuries of 
the Spine, and pertains to degenerative arthritis of the 
spine.  38 C.F.R. § 4.71a, DC 5242.  Under these criteria, a 
10 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine is between 120 and 235 degrees; or 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  Id.  

A 20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id. 

The next higher rating of 40 percent requires forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  And a 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  This is the highest rating 
available under these criteria. 

In addition to the above criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a rating higher than 10 percent for 
the entire period prior to May 26, 2005, or a rating higher 
than 20 percent since May 26, 2005, for his disability due to 
degenerative arthritis of the thoracolumbar spine with 
scoliosis.

A.  Prior to May 25, 2005

The only relevant medical evidence during this period is the 
July 1998 VA examination report, as well as a physical 
examination performed on May 11, 2005, in connection with his 
claim for SSA benefits.  Findings in these reports show that 
the Veteran's thoracolumbar spine disability was properly 
rated at the 10 percent level under both the old and the new 
criteria.  

With respect to the old criteria, range-of-motion testing in 
July 1998 did not reveal any limitation of motion of the 
thoracolumbar spine.  In this regard, testing revealed 
flexion of 100 degrees, extension of 30 degrees, lateral 
flexion of 40 degrees in both directions, and rotation of 35 
degrees in both directions.  Thus, the Veteran's 
thoracolumbar spine demonstrated at least normal motion in 
every direction, as defined by 38 C.F.R. § 4.71a, Plate V.  
Consequently, the Veteran's thoracolumbar spine did not even 
meet the minimum 10 percent rating under the old criteria of 
DC 5292, which required slight limitation of motion.  It thus 
appears that the RO assigned a 10 percent based on the 
Veteran's subjective complaints of painful motion.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra. 

The May 2005 SSA examination report showed flexion of 90 
degrees, extension of 8 degrees, and side bending (lateral 
flexion) of 10 degrees in both directions, while rotation 
maneuvers were not performed.  These findings show only 
slight limitation of motion of the thoracolumbar spine.  A 
finding of moderate limitation of motion is precluded by the 
fact that the Veteran still had normal flexion and was able 
to extend and bend sideways in both directions with only some 
loss of full motion.  In short, a disability rating higher 
than 10 percent is not warranted under DC 5292

A disability rating higher than 10 percent also is not 
warranted under the new criteria.  Range-of-motion testing 
showed flexion of 100 degrees and 90 degrees in July 1998 in 
May 2005, respectively.  The July 1998 report also showed a 
combined range of motion of 280 degrees.  Thus, the Veteran's 
thoracolumbar spine was not limited to 60 degrees of forward 
flexion, nor was his combined range of motion limited to 120 
degrees, as required for the next higher rating of 20 percent 
under the new criteria.  Both reports, moreover, make no 
reference to muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, 
the VA examiner noted that the Veteran had a normal gait, 
that curvature of the spine was normal, and that X-rays were 
unremarkable.  In sum, a disability rating higher than 10 
percent is not warranted under the new criteria.  

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due 
to pain, weakness, excess fatigability, or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. 
App. at 204-08.  Again, the Board emphasizes that the 
Veteran's thoracolumbar spine demonstrated full flexion, and 
that the initial 10 percent rating was apparently assigned 
based on his complaints of painful motion.  Further, the 
Veteran's had only minor complaints of painful motion when 
examined in July 1998, as the examiner noted that pain was 
only present with recovery from forward flexion when his 
finger tips were 7.0 cm from the floor, and that all other 
movements produced no discomfort.  Also, both reports note 
that Veteran had no problem ambulating.  In light of these 
findings, there is simply no basis to assign a disability 
rating higher than 10 percent based on functional loss due to 
pain, weakness, fatigability, or incoordination of the 
thoracolumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, 8 Vet. App. at 204-08.

Thus, for the entire period prior to May 26, 2005, the Board 
finds that the Veteran's disability due to degenerative 
arthritis of the thoracolumbar spine with scoliosis was 
properly rated as 10 percent disabling under both the old and 
the new criteria.  

B.  Since May 26, 2005

On May 26, 2005, a VA examination revealed that the Veteran's 
thoracolumbar spine disability produced muscle spasm.  Based 
on this finding, the RO assigned a 20 percent disability 
rating under The General Rating Formula for Diseases and 
Injuries of the Spine, even though it is unclear whether 
spasms were severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242.  

However, the evidence does not show that his thoracolumbar 
spine disability warrants a disability rating higher than 20 
percent since May 26, 2005, under either the old or the new 
criteria.  In other words, there is no evidence that his 
thoracolumbar spine is manifested by more than moderate 
limitation of motion, that flexion is limited to 30 degrees 
or less, or that his entire thoracolumbar spine is ankylosed.  

The evidence during this period includes three VA examination 
reports.  The May 2005 VA examination report notes that his 
thoracolumbar spine demonstrated flexion of 40 degrees, 
extension of 20 degrees, right and left lateral flexion of 30 
degrees, and right and left rotation of 30 degrees.  When 
examined again by VA in August 2005, his thoracolumbar spine 
demonstrated flexion of 80 degrees, extension of 30 degrees, 
right and left lateral flexion of 30 degrees, and right and 
left rotation of 30 degrees.  A December 2008 VA examination 
report also lists identical findings on range-of-motion 
testing.

In sum, the May 2005 VA examination report shows about half 
of full flexion, 
a 10-degree loss of full extension, and normal lateral 
flexion and rotation in both directions; these findings 
reflect no more than moderate limitation of motion.  The two 
more recent examination reports showed essentially full range 
of motion with only a 10-degree loss of full flexion.  Under 
these circumstances, there is simply no basis to assign a 30 
percent rating under DC 5292 for severe limitation of motion 
of the thoracolumbar spine.  

Moreover, since the Veteran's thoracolumbar spine has 
exhibited flexion greater than 30 degrees, with no evidence 
of ankylosis, a disability rating higher than 20 percent also 
is not warranted under The Revised General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. § 
4.71a, DC 5242.  Parenthetically, the Board points out that 
ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  As the Veteran's thoracolumbar spine has motion 
in every direction, this segment of his spine is not immobile 
and, therefore, by definition not ankylosed.  See also Note 
(5) in 38 C.F.R. § 4.71a indicating that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire ... thoracolumbar spine is fixed in flexion or 
extension... [and that] fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

It equally deserves mentioning that, although the Veteran 
reported pain on motion during his examinations, a disability 
rating higher than 20 percent is not warranted on the basis 
of functional loss due to pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  All 
three VA examination reports note that joint function of the 
spine was additionally limited by pain, fatigue, weakness, 
and lack of endurance after repetitive use.  The Board 
emphasizes, however, that most of the Veteran's movements 
were pain free.  For example, the May 2005 VA examination 
report notes that pain was only present at 30 degrees of 
flexion and at 20 degrees with all other movements; the 
August 2005 VA examination report notes that pain was only 
present at 70 degrees of flexion and at 20 degrees with all 
other movements.  Thus, his spine still had significant pain-
free motion in all directions.  In addition, the December 
2008 VA examination report notes there was no additional 
limitation in degree based on these factors.  Under these 
circumstances, there are simply no grounds to assign a 
disability rating higher than 20 percent based on functional 
loss due to pain, weakness, fatigability, or incoordination 
of the thoracolumbar spine.  Id.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a rating higher than 10 percent prior to May 26, 2005, 
and a rating higher than 20 percent since for his service-
connected degenerative arthritis of the thoracolumbar spine 
with scoliosis.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Entitlement to Increased Initial 
Ratings for Bilateral Hearing Loss with a 
History of Cholesteatoma

The Veteran's March 1998 claim also included service-
connected for hearing loss.  The Veteran's service treatment 
records show that he was diagnosed with a hearing loss 
disability just prior to leaving active duty.  Medical 
evidence also shows that he developed cholesteatoma in his 
right ear due to military trauma.

In light of these findings, the December 2005 rating decision 
granted service connection for bilateral hearing loss with a 
history of cholesteatoma.  The RO assigned an initial zero 
percent rating from March 30, 1998, and then increased the 
rating to 10 percent from August 3, 2005, which is the date a 
VA audiological evaluation showed a worsening of symptoms.  
In other words, the RO assigned staged ratings for this 
disability.  See Fenderson, supra.

Evaluations for service-connected bilateral hearing loss 
range from zero to 100 percent.  These evaluations are based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id. 

A.  Prior to August 3, 2005

Applying these criteria to the facts of this case, the Board 
finds that the RO properly rated the Veteran's bilateral 
hearing loss at the noncompensable (zero percent) level for 
the entire period prior to August 3, 2005.  The evidence 
during this period includes three VA audiological evaluation 
reports, none of which supports the assignment of a 
compensable rating for his bilateral hearing loss.  

During his first evaluation in August 1998, audiometric 
testing of the right ear revealed a 35-decibel loss at the 
1000 Hz level, a 25-decibel loss at the 2000 and 3000 Hz 
levels, and a 40-decibel loss at the 4000 Hz level, for an 
average decibel loss of 31.  Audiometric testing of the left 
ear revealed a 25-decibel loss at the 1000 Hz level, a 20-
decibel loss at the 2000 Hz level, a 15-decibel loss at the 
3000 Hz level, and a 25-decibel loss at the 4000 Hz level, 
for an average decibel loss of 21.  Speech discrimination was 
100 percent in both ears.  

A second VA audiological evaluation was performed in October 
1999.  Audiometric testing of the right ear revealed a 75-
decibel loss at the 1000 Hz level, a 60-decibel loss at the 
2000 Hz level, a 55-decibel loss at the 3000 Hz level, and a 
60-decibel loss at the 4000 Hz level, for an average decibel 
loss of 63.  Audiometric testing of the left ear revealed a 
40-decibel loss at the 1000 Hz level, a 30-decibel loss at 
the 1000 and 2000 Hz levels, and a 35-decibel loss at the 
4000 Hz level, for an average decibel loss of 34.  Again, 
speech discrimination was 100 percent in both ears.  

Finally, a VA audiological evaluation performed in January 
2000 revealed, in the right ear, a 65-decibel loss at the 
1000 Hz level, a 60-decibel loss at the 2000 and 3000 Hz 
levels, and a 80-decibel loss at the 4000 Hz level, for an 
average decibel loss of 65.  Right ear speech discrimination 
was 96 percent.  Audiometric testing of the left ear revealed 
a 30-decibel loss at the 1000 Hz level, a 20-decibel loss at 
the 2000 Hz level, a 25-decibel loss at the 3000 Hz level, 
and a 30-decibel loss at the 4000 Hz level, for an average 
decibel loss of 26 percent.  Left ear speech discrimination 
was 100 percent

With respect to findings from the first audiological 
evaluation, applying Table VI of 38 C.F.R. § 4.85, Roman 
Numeral I is derived for each.  This is determined by 
intersecting the percent of speech discrimination row (92-
100) with the puretone threshold average column (0-41).  A 
noncompensable rating is then derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column I.  

Next, with respect to findings from the second and third 
audiological evaluations, Roman Numeral II is derived for the 
right ear, and Roman Numeral I is derived for the left ear.  
See Table VI of 38 C.F.R. § 4.85.  So these two audiological 
evaluations show that the Veteran's right ear hearing loss 
worsened.  Nevertheless, a noncompensable rating is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I with 
column II.  

Thus, the findings contained in these three VA audiological 
evaluation reports provide no basis for a compensable 
disability rating for the Veteran's hearing loss disability 
prior to August 3, 2005.  The Board has considered the 
Veteran's hearing testimony that he has difficulty hearing 
normal conversations.  However, it is important for the 
Veteran to understand that disability ratings for hearing 
impairment are derived by a "mechanical" - meaning a 
nondiscretionary - application of the numeric designations 
assigned after audiological evaluations are rendered, which 
in this case clearly show that his bilateral hearing loss was 
properly rated at the noncompensable level.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial compensable rating for his 
bilateral hearing loss with a history of cholesteatoma for 
the entire period prior to August 3, 2005.  And as the 
preponderance of the evidence is against this aspect of his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 53-56. 

B.  Since August 3, 2005

On August 3, 2005, the Veteran was afforded another VA 
audiological evaluation which showed that his bilateral 
hearing loss had worsened.  Audiometric testing of the right 
ear revealed a 90-decibel loss at the 1000 Hz level, a 100-
decibel loss at the 2000 Hz level, and a 105-decibel loss at 
the 3000 and 4000 Hz levels, for an average decibel loss of 
100.  Right ear speech discrimination was 28 percent.  
Audiometric testing of the left ear revealed a 55-decibel 
loss at the 1000 Hz level, a 50-decibel loss at the 2000 and 
3000 Hz levels, and a 55-decibel loss at the 4000  Hz level, 
for an average decibel loss of 53.  Left ear speech 
discrimination was 88 percent.  

One final VA audiological evaluation in December 2008 
revealed similar findings.  
Audiometric testing of the right ear revealed a 95-decibel 
loss at the 1000 and 2000 Hz levels, and a 100-decibel loss 
at the 3000 and 4000 Hz levels, for an average decibel loss 
of 98.  Right ear speech discrimination was zero percent.  
Audiometric testing of the left ear revealed a 65-decibel 
loss at the 1000 Hz level, a 50-decibel loss at the 2000 and 
Hz level, and a 55-decibel loss at the 3000 and 4000 Hz 
levels, for an average decibel loss of 56.  Left ear speech 
discrimination also was 88 percent.  



The findings from these two audiological evaluations yield a 
numerical designation of level XI for the right ear and level 
II for the left ear.  Entering these category designations 
for each ear into Table VII correlates to a disability 
percentage evaluation of 10 percent.  Thus, the findings 
contained in these two VA audiological evaluation reports 
support a higher rating of 10 percent for the Veteran's 
bilateral hearing loss.  Thus, the RO correctly determined 
that a 10 percent rating is warranted from August 3, 2005 
onwards.  However, there is no basis to assign a disability 
rating higher than 10 percent at any time since 
August 3, 2005.  See Lendenmann, 3 Vet. App. at 349.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
10 percent rating for his bilateral hearing loss with a 
history of cholesteatoma for the entire period since August 
3, 2005.  Hence, the appeal is denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56. 

IV.  Entitlement to Increased Initial Ratings 
for Pansinusitis

The service treatment records show that the Veteran incurred 
sinusitis while on active duty.  The Veteran's March 1998 
claim therefore included the issue of entitlement to service 
connection for sinusitis.  This claim was granted by the RO 
in the December 2005 rating decision, at which time an 
initial 10 percent rating was assigned from the date he filed 
his claim on March 30, 1998.  The Veteran was dissatisfied 
with the initial 10 percent rating and filed an 
administrative appeal.  See Fenderson, supra. 

In a November 2006 decision, the RO granted an increased 
rating of 30 percent for the Veteran's pansinusitis.  
However, instead of granting the increase back to the date of 
claim (March 30, 1998), the RO assigned an effective date of 
February 1, 2005, since this was the date on which treatment 
records showed more frequent episodes of sinusitis requiring 
antibiotics.  Therefore, the issue on appeal is entitlement 
to increased initial ratings for pansinusitis, rated 10 
percent prior to February 1, 2005, and 30 percent disabling 
since.  

The Veteran's pansinusitis is rated under the General Rating 
Formula for Sinusitis.  Under these criteria, a 10 percent 
rating is warranted for one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 
6510.  

The next higher rating of 30 percent is warranted when there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  And lastly, 
the highest rating of 50 percent is warranted following 
radical surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.  

A.  Prior to February 1, 2005

After carefully reviewing the evidence of record, the Board 
finds that the RO properly rated the Veteran's pansinusitis 
at the 10 percent level for the entire period prior to 
February 1, 2005.  The evidence during this period includes 
VA and private treatment records, none of which shows that 
his pansinusitis caused any incapacitating episodes or more 
than six non-incapacitating episodes during a one year 
period.  Thus, there is simply no basis to assign a 
disability rating higher than 10 percent for the Veteran's 
pansinusitis.

The Veteran was seen on several occasions by J.R., M.D., an 
ear nose and throat specialist.  A July 1999 report notes 
that the Veteran had chronic rhinitis secondary to tobacco 
smoke irritation.  The Veteran's complaints included sinus 
problems, periodic bifrontal headaches, and a constant stuffy 
nose.  On examination, however, Dr. J.R. found no purulence 
or polyps.  The only findings included a moderate degree of 
mucosal edema and erythema, which Dr. J.R. noted was typical 
for smokers.  When seen in September 1999, the Veteran again 
reported periodic bifrontal headaches and a constant stuffy 
nose.  But on examination Dr. J.R. found no evidence of 
purulent discharge, edema, or erythema.  In a November 1999 
letter, Dr. J.R. noted a CT scan performed in October 1999 
revealed pansinus disease primarily involving the ethmoid.  

These records do not support the Veteran's claim for a 
disability rating higher than 10 percent.  In particular, Dr. 
J.R. made no reference to incapacitating episodes or at least 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  While headaches and a stuffy nose were present, 
there was no mention of either purulent discharge or 
crusting, as required for a 30 percent rating.  

The Board also reviewed numerous VA outpatient treatment 
records dated from 1999 until February 1, 2005.  Although 
several reports document that the Veteran received antibiotic 
treatment for sinus infections, none of these records makes 
any reference to incapacitating episodes - i.e., meaning that 
the Veteran required bed rest and treatment by a physician - 
as required for a 30 percent disability rating.  Also, many 
of these records show that most of the Veteran's antibiotic 
treatment was for numerous ear infections rather than 
pansinusitis.  

These treatment records also make no reference to at least 
six non-incapacitating episodes of sinusitis (headaches, 
pain, and purulent discharge or crusting) during a one-year 
period.  When the Veteran was seen for sinus problems during 
this period, the objective findings generally showed that the 
mucous membranes were red, that the turbinates with pink, and 
that there was occasional frontal and maxillary sinus 
tenderness.  These findings are consistent with a CT scan 
performed in February 2004, which revealed polypoid 
membranous thickening within the anterior frontal throughout 
the ethmoid region and within the right and left maxillary 
antrum with soft tissue extending to the ostiomeatal 
complexes bilaterally. 

In addition to these occasional symptoms, several treatment 
reports list the Veteran's complaints of headaches.  It is 
unclear whether these headaches are a symptoms of the 
Veteran's pansinusitis or whether they are due to his chronic 
ear infections or his cervical spine disability.  Since a 
medical professional has not commented on the source of his 
headaches, the Board ill attribute them to his service-
connected pansinusitis for rating purposes.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice- connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, dictates that such signs and symptoms be 
attributed to the service-connected condition.)

Thus, the evidence shows that the Veteran's pansinusitis is 
characterized by headaches and occasional sinus pain.  
However, a higher rating is still not warranted because none 
of the treatment records makes any reference to purulent 
discharge or crusting of either nasal passage, as required 
for a 30 percent rating.  See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).  Moreover, even assuming for 
the sake of argument that either purulent discharge or 
crusting is present, there is no indication in the record 
that he experienced at least six episodes during any one-year 
period prior to February 1, 2005.  

In conclusion, since there is no evidence, prior to February 
1, 2005, of three or more incapacitating episodes per year of 
sinusitis requiring four to six weeks of antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, there is no basis to assigned 
a disability rating higher than 10 percent for the Veteran's 
pansinusitis.   

B.  Since February 1, 2005

On February 1, 2005, the Veteran was treated by VA for a 
sinus infection for which he was prescribed antibiotics.  The 
RO also determined that treatment records since February 1, 
2005, show more frequent bouts of sinus infections requiring 
antibiotic treatment.  The RO therefore assigned a higher 30 
percent disability rating for the Veteran's pansinuitis since 
that date.  The Board must therefore determine whether the 
Veteran's pansinusitis meets the criteria for an even higher 
50 percent rating since February 1, 2005.  

As noted, a 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  It thus appears that some kind of 
surgery is required for a 50 percent rating.  In this case, 
however, there is simply no evidence that the Veteran has 
ever undergone surgery for his pansinusitis.  This alone 
precludes the assignment of a 50 percent rating.  See Melson, 
supra.

But even assuming for the sake of argument that surgery is 
not a requirement for a 50 percent rating, there is still no 
evidence of osteomyelitis or near constant sinusitis.  Two VA 
examination reports as well as VA treatment records dated 
since February 2005 make no reference to osteomyelitis or 
near constant sinusitis.  Of particular significance, an 
August 2005 VA examination report notes that the only 
objective factors were tenderness of the maxillary sinuses 
with nasal drainage.  
X-rays performed at that time, however, were completely 
negative.  In addition, a December 2008 VA examination report 
notes that sinusitis was present at the maxillary sinuses 
with tenderness, but that there was no evidence of any 
purulent discharge, nasal obstruction, nasal polyps, or 
disfigurement.  In short, that fact that none of these 
reports makes any reference to osteomyelitis or near constant 
sinusitis provides additional evidence against the assignment 
of a 50 percent rating since February 1, 2005.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a rating higher than 
10 percent prior to February 1, 2005, and a rating higher 
than 30 percent since February 1, 2005, for his service-
connected pansinusitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert, 1 Vet. App. at 53-56. 



V.  Entitlement to an Extra-Schedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO or Board may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).



In this case, the Board finds that the Veteran's 
symptomatology and limitation in occupational functioning for 
each of his disabilities are reasonably contemplated by the 
rating schedule under the first prong of the analysis.  It is 
therefore unnecessary to reach the question of whether these 
disabilities markedly interfere with his employment, meaning 
above and beyond that contemplated by the schedular ratings 
assigned for these disabilities.  See Thun, supra. 

But even assuming for the sake of argument that the second 
prong of Thun applies, there is still no evidence that any of 
these disabilities has caused marked interference with 
employment.  The record shows the Veteran was awarded 
SSA benefits in a November 2007 decision.  In that decision, 
SSA concluded he had been disabled from substantial gainful 
employment since December 1998 due to disabilities involving 
hearing loss, parasinus disease, lumbosacral strain, 
tinnitus, and major depressive disorder.  But this 
determination is not tantamount to concluding that each of 
these service-connected disabilities has independently 
precluded him from working, instead only apparently in 
combination.  Moreover, this appeal only concerns the ratings 
for the mid and low back disability, bilateral hearing loss, 
and pansinusitis, so not some of those other conditions 
on which this SSA award was based.  And in any event this SSA 
finding, while relevant and probative evidence to be 
considered, is not altogether dispositive of the Veteran's 
claims with VA, including specifically in terms of whether he 
is entitled to extra-schedular consideration.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's 
favorable determination, while probative evidence to be 
considered in the claim with VA, is not dispositive or 
altogether binding on VA since the agencies have different 
disability determination requirements).

The Veteran claims that his pansinusitis is his most 
disabling condition.  During his December 2008 VA 
examination, he told the examiner that he experienced 
approximately 20 incapacitating episodes a year due to 
pansinusitis, and that each episode would last about three 
weeks.  Since this, if true, would constitute approximately 
60 weeks of incapacitation, while there are only 52 weeks in 
a year, the Board finds this statement to be incredible.  See 
Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the 
credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  The Veteran's credibility is also undermined by 
the objective clinical findings that fail to show significant 
sinus disease or the requirement for 
in-patient treatment (versus just outpatient), much less on a 
frequent basis.

According to 38 C.F.R. § 4.1, moreover, generally the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  This is to say, the 
Board is not disputing that the Veteran's service-connected 
disabilities may interfere with his ability to work.  But 
this, alone, is not tantamount to concluding there is marked 
interference with his employment, meaning above and beyond 
that contemplated by the assigned ratings.  Indeed, in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating itself is recognition 
that industrial capabilities are impaired.

For these reasons and bases, the Board is not required to 
remand this case for extraschedular consideration.  See 
VAOPGCPREC 6-96 (August 16, 1996).  See also Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

An initial rating higher than 10 percent prior to May 26, 
2006, and a rating higher than 20 percent since, for 
degenerative arthritis of the thoracolumbar spine with 
scoliosis, are denied.  

An initial compensable rating prior to August 3, 2005, and a 
rating higher than 20 percent since, for bilateral hearing 
loss with a history of cholesteatoma, are denied. 

An initial rating higher than 10 percent prior to February 1, 
2005, and a rating higher than 10 percent since, for 
pansinusitis, are denied. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate the remaining claim for service connection 
for a cervical spine disorder.

The Veteran's service treatment records show that, in July 
1984, he was seen for headaches and cervical pain following a 
motor vehicle accident in which his car flipped over three 
times.  A physical examination revealed that his cervical 
spine was normal (so uninjured).  The diagnostic assessment 
was multiple contusions, status post motor vehicle accident.  
A follow-up evaluation in July 1984 noted contusions and 
muscle strain of the head and neck.  When seen in August 
1984, the Veteran stated that his "neck hurts worse than it 
did before."  Objectively, local spasm was present on the 
left side of his neck and range of motion limited due to his 
pain.  The diagnostic assessment was cervical strain.  During 
his military separation examination in April 1986, the 
Veteran checked "yes" when asked about "[r]ecurrent back 
pain."  A clinical evaluation at that time, however, noted 
that his spine was normal.  It therefore is unclear whether 
he developed a chronic, meaning permanent, cervical spine 
condition in service as opposed to having instead just 
sustained an acute and transitory injury that resolved prior 
to his discharge from service without any residual 
disability.

When chronicity of disease or injury in service is not 
established, or legitimately questionable, a showing of 
continuity of symptomatology following service is required to 
support the claim.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Evidence relating a current disorder to service must be 
medical unless it concerns a disorder that may be competently 
demonstrated by lay observation.  See Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).

Evidence submitted or otherwise obtained since service shows 
the Veteran began complaining of pain in his cervical spine 
in 2003, so approximately 17 years after his discharge from 
the military in July 1986.  Treatment records obtained from 
the Puget Sound Health Care System dated in May 2005 also 
note his two-year history of neck pain with radiation into 
his left arm, which is consistent with a date of onset of 
2003.  The diagnosis was radiculopathy associated with 
cervical spondylosis.  His cervical spine also was examined 
for VA compensation purposes in May 2005, and X-rays revealed 
degenerative disc changes and narrowing at C5-6 and C6-7, 
with encroachment at these levels 

Unfortunately, none of these records addresses the 
determinative issue of whether the Veteran's cervical spine 
condition is related to or dates back to his military 
service, including to the motor vehicle accident mentioned.  
Therefore, since there is no competent medical evidence 
linking this condition to his military service, there is no 
basis to grant service connection at this time.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").



Nevertheless, since the record contains (i) competent 
evidence of a current disability involving the cervical 
spine, (ii) evidence of in-service complaints and treatment 
for cervical pain, and (iii) an indication the current 
cervical spine condition may be related to service, albeit by 
way of the Veteran's unsubstantiated lay statements, but (iv) 
insufficient competent medical evidence on file for VA to 
make a decision on this claim, the evidence is sufficient to 
trigger VA's duty to obtain a medical nexus opinion on this 
determinative question of whether the Veteran's cervical 
spine condition is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this remaining claim is REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his cervical spine 
condition.  The claims file, including a 
complete copy of this remand, must be 
made available to the designated examiner 
for a review of the pertinent medical and 
other history.

Following a review of the Veteran's 
claims file, completion of the 
examination, and receipt of all test 
results (if deemed necessary), the 
examiner should render an opinion as to 
the likelihood (very likely, as likely as 
not, or unlikely) that the Veteran's 
current cervical spine condition is 
related to his military service.  In 
making this important determination, the 
examiner should discuss the service 
treatment records, particularly those 
showing treatment for cervical pain, 
including following a motor vehicle 
accident.  The examiner must discuss the 
rationale for all conclusions expressed.

2.  Then readjudicate this claim in light 
of the additional evidence.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


